Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 22, 2021

                                     No. 04-20-00526-CV

                                       Patrick MINOR,
                                           Appellant

                                              v.

                            DIVERSE FACILITY SOLUTIONS,
                                      Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-00808
                           Honorable Aaron Haas, Judge Presiding


                                       ORDER

       Appellee’s brief is due February 18, 2021. On February 17, 2021, appellee filed a motion
requesting a two-week extension. Appellant opposes the request. The motion is GRANTED and
appellee’s brief is due no later than March 3, 2021.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court